 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   IN RE $323,647.60 IN FUNDS BELONGING Case No. 1:19-cv-00242-DAD-SAB
     TO THE CALIFORNIA VALLEY MIWOK
12   TRIBE.                               ORDER VACATING MAY 9, 2019
                                          SCHEDULING CONFERENCE AND
13                                        REQUIRING PARTIES TO FILE MOTION
                                          TO LIFT STAY UPON FINAL DECISION
14                                        OF DEPARTMENT OF THE INTERIOR

15

16

17

18          On December 17, 2018, Senior District Judge James A. Parker severed this interpleader

19 action from Ramah Navajo Chapter, Oglala Sioux, Tribe and Pueblo of Zuni v. Ryan Zinke, No.

20 1:90-cv-957-JAP-KBM (D.N.M.).           See In Re $323,647.60 In Funds Belonging To The

21 California Valley Miwok Tribe, No. 1:18-cv01194 JAP/KBM (D.N.M. December 17, 2018),

22 ECF No. 1. On December 17, 2018, Judge Parker stayed this matter pending a final decision by

23 the Department of the Interior recognizing a government for the Tribe. In Re $323,647.60 In

24 Funds Belonging To The California Valley Miwok Tribe, No. 1:18-cv01194 JAP/KBM (D.N.M.

25 December 17, 2018), ECF No. 7. On February 19, 2019, Judge Parker entered an order denying

26 a motion to lift the stay in this action and a separate order transferring the matter to the Eastern

27 District of California. In Re $323,647.60 In Funds Belonging To The California Valley Miwok

28 Tribe, No. 1:18-cv01194 JAP/KBM (D.N.M. December 17, 2018), ECF Nos. 17, 19.


                                                     1
 1          On February 20, 2019, this matter was transferred to the Eastern District of California.

 2 At issue in this matter is the distribution of funds from a settlement in Ramah Navajo Chapter,

 3 Oglala Sioux, Tribe and Pueblo of Zuni v. Ryan Zinke, No. 1:90-cv-957-JAP-KBM (D.N.M.).

 4          As this matter is currently stayed, the scheduling conference set for May 9, 2019, before

 5 the undersigned is HEREBY VACATED. It is FURTHER ORDERED that the parties shall file

 6 a motion to lift the stay within fourteen (14) days of the final decision of the Department of the

 7 Interior recognizing a government for the Tribe.

 8
     IT IS SO ORDERED.
 9

10 Dated:     February 21, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
